DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  the term “to” appears to be missing from line 3 after the term “closer”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
	The previous rejections have been overcome in view of the changes made to the claims.

Claims 25 and 26 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
In claim 25, it is unclear what structural configurations are contemplated by the phrase “configured to pass the at least one spacer”. Some sort of direction relationship for the bar must be provided in order to distinctly describe the structural relationship between the bar and the spacer.
In claim 26, it is unclear whether the protrusion is being claimed as contacting the support plate or not contacting the support plate in view of the phrase “when the pipeline pushes the guide”. 

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The previous rejection has been overcome in view of the changes made to the claims.

Claims 1-3, 5, 13, 14, 24, 25 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leonard 4,036,617. As to claim 1, Leonard discloses a vacuum adiabatic body comprising a first plate 41 configured to define at least a portion of a wall for a first space, a second plate 23 configured to define at least a portion of a wall for a second space wherein the first and second plates are spaced apart from each other in a first direction to define a third space therebetween that is configured to be a vacuum space; see Fig. 8 and col. 4, lines 37-40. Leonard also discloses a pipeline 37 provided in the third space and a support 129, 123 provided in the third space to maintain a distance between the first and second plates defining the third space, the support 129, through its connection to parts 123 and 135 restricts movement of the pipeline in a second direction that is perpendicular to the first direction. The parts 135, 137, 133 in Leonard may be considered to be spacers which receive a portion of the pipeline and are also coupled to the support 129 through part 125; see Figs. 8 and 8a. 
As to claim 2, Leonard discloses a part 137 made of non-metallic material (col. 6, lines 66-67) that may be considered a “spacer” that is provided between the pipeline and the support since it surrounds the pipeline and is between the pipeline 37 and support 129 as shown in Fig. 8a.
As to claims 3 and 5, in Leonard, parts 129 or 141 may be considered a “bar” and parts 137 and 123 may be considered a “guide” and a “wing” respectively, extending from the guide in a second direction, and as such, meet the claimed limitations. The ring 137 has openings through which the bars 129 extend. Leonard discloses multiple rings 137 depending on the length of the tubes.  
As to claim 13, part 137 in Leonard meets the instant claim language.
As to claim 14, the bars 129 in Leonard meet the claimed limitation. 
As to claim 24, Leonard discloses the claimed plates, pipeline and support as noted above with reference to claim 1. Leonard discloses a spacer that comprises parts 129, 123, 137, a bar 129 that extends in a first direction as shown in Figs 8 and 8a, and a guide 137 that receives pipe 37 with at least one wing 123 extending from guide in a second direction having an opening through which the bars 129 pass through as shown in Figs. 8 and 8a.
As to claim 25, Leonard discloses the claimed plates, pipeline and support as noted above with reference to claims 1 and 24. Leonard also discloses a spacer 137, 123 and a support that includes a bar 129 which extends past the spacer in at least the first direction; as shown in Figs. 8 and 8a. The bar comprises a first part that extends towards the first plate 41 from the spacer 137, 123 and a second part, namely the other end of the bar 129, that extends from the spacer 137, 123 such that the spacer is supported by the first and second plates as shown in Figs. 8 and 8a. 
As to claim 26, Leonard discloses the claimed plates, pipeline and support as noted above with reference to claim 1. Leonard also discloses a support plate 125 in Fig. 8 that contacts plate 23, and a guide 123, 137 configured to receive a pipeline, and a supporting protrusion 129 configured to protrude from the guide and contact a supporting plate 142 when the pipeline pushes the guide.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Leonard Leonard 4,036,617 in view of Adorjan 4,139,024. Leonard discloses a vacuum adiabatic body comprising a first plate 41 configured to define at least a portion of a wall for a first space, a second plate 23 configured to define at least a portion of a wall for a second space wherein the first and second plates being spaced apart from each other in a first direction to define a third space therebetween that is configured to be a vacuum space; see Fig. 8 and col. 4, lines 37-40. Leonard also discloses a pipeline 37 provided in the third space and a support 129 provided in the third space to maintain a distance between the first and second plates defining the third space, the support 129, through its connection to parts 123 and 135 restricts movement of the pipeline in a second direction that is perpendicular to the first direction. The parts 135, 137, 133 in Leonard may be considered to be spacers which receive a portion of the pipeline and are also coupled to the support 129 through part 125; see Figs. 8 and 8a. However, Leonard does not disclose a radiation resistance sheet between the first and second plates that is configured to not contact the spacer. Adorjan discloses an insulation structure with an insulation layer 20 that has radiation resistance sheets 18 interposed in the insulation; see Fig. 2. It would have been obvious to one of ordinary skill in the art to include a radiation resistance sheet in the insulation layer 40 of Leonard’s adiabatic body in view of Adorjan in order to increase insulating properties since this involves combining prior art elements to yield predictable results.

Allowable Subject Matter
Claim 23 is allowed.
Claims 4. 7-11 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783